Citation Nr: 1331629	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  07-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to May 1973.  He died in February 2006.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Oakland, California, RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant filed a claim for service connection with the Oakland, California, RO in March 2006.  In a November 17, 2006 rating decision, the RO denied the claim.

On January 3, 2007, the appellant filed a notice of disagreement.

In an August 23, 2007 statement of the case, the RO continued the denial.

On October 17, 2007, the appellant filed a substantive appeal.

In a July 10, 2008, VA-8, the RO certified the appeal to the Board.

In a May 6, 2011 written brief, the American Legion representative argued for service connection for the cause of death.

In a June 22, 2011 BVA remand, the Board directed further development.
In a July 19, 2011 submission, the American Legion representative provided a copy of a March 13, 2007 Oakland, California, RO Decision Review Officer Decision granting service connection for the cause of death and eligibility for DEA "for consideration."  

This decision has a hand-written "Not promulgated" notation at the top of the first page.  The author of this notation is unknown.  

In an April 10, 2012 supplemental statement of the case, the Appeals Management Center, continued the denial of service connection for the cause of death.  The AMC did not discuss the March 2007 DRO decision.

In a 21-4138 statement in support of claim dated November 29, 2012, the appellant submitted another copy of the March 13, 2007 Oakland, California, RO Decision Review Officer Decision granting service connection for the cause of death and eligibility for DEA and, for the first time, specifically requested that she be paid for the benefits granted her in 2007.  This submission was received by the Oakland, California, RO on December 13, 2012; by the St. Paul, Minnesota, RO on December 26, 2012; again by the St. Paul, Minnesota, RO on May 31, 2013; and again by the Oakland, California, RO on June 17, 2013.   

A search of Virtual VA revealed the presence of the March 13, 2007 DRO decision awarding service connection for the cause of death.  Virtual VA did NOT contain any of the other actions by the Oakland, California, RO (denying the claim and continuing the denial of the claim); the AMC (continuing the denial of the claim); or the Board (remanding the claim for further development).

The Board is unable to fathom why the Oakland, California RO has failed to award the benefits granted in the March 2007 DRO decision if such were, in fact, granted.

The Board is confused by the actions of the American Legion in continuing to ask that the benefits sought be granted; despite the fact that the American Legion representative provided the RO a copy of the March 2007 DRO decision awarding such.

The Board is confused by the appellant's decision to appeal the November 2006 RO denial of service connection rather than request the benefits granted in the March 2007 DRO decision be paid to her, prior to her November 2012 request for such.

The Board is confused by the fact that the only adjudication action contained in Virtual VA is the March 2007 DRO decision awarding the benefits sought.

The Board is presented with two conflicting rating decisions.  On remand, the AMC must determine if the March 2007 DRO grant was, in fact, promulgated.  If the DRO grant was not promulgated, the AMC must determine how the American Legion representative and the appellant obtained copies of it.  Further, the AMC must determine when and how the March 2007 DRO grant was entered into Virtual VA and determine why none of the other adjudication actions are present in Virtual VA.  Then, the AMC must rectify the conflict previously ignored by the RO, the American Legion and the AMC itself.

Accordingly, the case is REMANDED for the following action:

Determine whether the March 2007 rating decision was a promulgated decision and, if so, provide the appellant with the compensation awarded to her by that decision.  

If the March 2007 rating decision was not promulgated, provide the appellant with an explanation as to why she received the March 2007 decision review officer rating decision; why the March 2007 rating decision is present in Virtual VA; and why no other adjudication actions are present in Virtual VA.   Then, readjudicate the appeal.     

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


